significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug eka tam in re taxpayer state a dear this letter constitutes notice that conditional approval has been granted to extend certain amortization periods for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa the extensions are granted for amortization periods for certain unfunded liabilities of the plan for the plan_year beginning november extensions of amortization periods are granted are as follows the particular unfunded liabilities for which source of unfunded_liability extension granted assumption change effective november actuarial loss for plan_year ended october actuarial loss for plan_year ended october two years six years five years the extensions of the amortization periods of the unfunded liabilities of the plan have been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302b of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly amortization periods for certain unfunded liabilities of the plan are extended as described above under sec_412 of the code and sec_304 of erisa the plan is a single employer defined_benefit_plan the interest rate applicable for the remaining amortization periods of the amortization bases for which extensions-have been granted is the greater of a percent of the federal_mid-term_rate as in effect under sec_1274 for the first month of such plan_year or b the rate of interest used in determining costs as of november of the present_value of future_benefits of the participants of the plan of that date the value of the assets of the plan was approximately equal to the present_value of future_benefits of other than owner-employee participants of the plan the value of the assets of the plan was approximately equal to however as the taxpayer is a construction company in state a whose primary business was building and selling second retirement homes since date and the associated stock market decline the taxpayer has experienced more thana _ percent decline in yearly home completions and has been operating with negative cash flows in order to affect a recovery the taxpayer has reduced staffing levels frozen employee salaries and is attempting to expand its presence in single family custom homes for full time residents of state a in addition the taxpayer has reduced the salaries of its two top officers by more than percent the taxpayer now anticipates that if extensions are granted it will be able to satisfy the plan’s future minimum required funding requirements note that the taxpayer has already contributed for the plan_year ending october amounts to the plan such that if the extensions are granted the plan will have a de minimus credit balance as of the end of that plan_year because the plan is fully funded with respect to participants other than owner- employees participants other than owner-employees would be adequately protected if extensions are granted furthermore if extensions are not granted the taxpayer will only be able to remain viable if pension benefit levels or employee compensation is substantially curtailed thus extensions would enable the voluntary continuation of the plan and the maintenance of pension benefit levels and employee compensation while adequately protecting participants other than owner-employees accordingly extensions would not be adverse to the participants in the aggregate however because the prospects for recovery are uncertain and because the plan is under-funded we are granting these extensions subject_to the following conditions the contributions required to satisfy the minimum_funding_standard taking into account these extensions for the plan years ending october and code without a waiver being granted for such years are to be timely made as defined in sec_412 of the _ if these conditions are not satisfied the extensions granted for the plan_year beginning november are retroactively null and void you agreed to these conditions in a letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending october the date of this letter should be entered on the schedule b actuarial information we are furnishing a copy of this letter to the enrolled_actuary for the plan in accordance with a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in baltimore maryland if you have any questions on this ruling letter please contact ‘sincerely ullah p- james e holland jr manager employee_plans technical
